DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 1/28/20 & 5/12/20.
Claims 1-22 are presented for examination.
This application is a 371 of PCT/JP2018/027939 filed on 07/25/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlarsky et al. (US 2008/0302873) in view of Barber et al. (WO 02073953 A2).
Re Claims 1 and 9-10: Kotlarsky et al. teaches digital image capture and processing system supporting automatic communication interface, which includes an area sensor {herein discloses an imaging-based reader having a 2D image sensor and also a set of four LEDs about the periphery of a 2D (i.e. area) image sensor} that receives reflected light from an information code via an imaging lens (¶ 35+, 78+, 123+), and optically reading the information code, based on a signal outputted from the area sensor (¶ 208+, 220-232++), comprising: a holder to which the area sensor is fixed {lens holding assembly 87} (¶ 321+); and a lens retainer that retains the imaging lens and is assembled, in this state, into the holder, the lens retainer including a reference surface that is parallel to an optical axis of the imaging lens (¶ 238+), wherein the holder is provided with a guide surface with which the reference surface is brought into surface contact and against which the reference surface is brought into slidable contact {herein a lens holding assembly, and wherein the assembly is configured so the barrel structure slides within the base structure so as to focus the assembly}, the surface contact being achieved when the lens retainer is assembled into the holder so that light passing through the imaging lens produces an image on the area sensor, the slidable contact being achieved when the lens retainer is moved along the optical axis (¶ 321+).
Kotlarsky et al. fails to specifically teach a lens retainer that retains the imaging lens, wherein the lens retainer is provided with engagement portions used when the lens retainer is moved relative to the holder along the optical axis.
Barber et al. teaches optical reader imaging module, which includes a lens retainer {herein retainer section 82} that retains the imaging lens (see page 14+), wherein the lens retainer is provided with engagement portions used when the lens retainer is moved relative to the holder along the optical axis (see pages 14 & 15).
so as to securely and fixedly hold the lens and engage a barrel of the lens from rotating. 
Re Claim 14: a first illuminant emitting visible light and a second illuminant emitting invisible light toward an imaging field of view of the area sensor, the visible light and the invisible light serving as illumination light {herein the wavelengths of illumination produced therefrom may be outside the visible band and therefore include infrared (IR) wavelengths, or combinations of visible and invisible electromagnetic radiation} (see ¶ 534), wherein the first illuminant and the second illuminant are arranged in line along a short-side direction of the light-receiving surface {herein a multi-mode LED-based illumination subsystem 22 having a near-field LED array 23A for producing a field of wide-area narrow-band illumination over a near field region of the FOV of the system, and a far-field LED array 23B for producing a field of wide-area narrow-band illumination over a far field region of the FOV of the system, in which both visible (i.e. red) and invisible (i.e. IR) light emitting diode are driven at different illumination intensity levels} (see ¶ 286-305+).
Re Claim 15: wherein the first illuminant and the second illuminant are arranged so that a light-receiving axis of the area sensor is located between the first illuminant and the second illuminant (¶ 455+, 471+).
Re Claim 16: wherein the optical information reader comprises an imaging lens collecting {herein IR light collection/focusing optics 93} reflected light from the information code and producing an image on the light-receiving surface; and the first illuminant and the second 
Re Claim 17: wherein the first illuminant and the second illuminant are mounted on the same substrate (¶ 129+).
Re Claim 18: wherein an illumination lens used for the first illuminant and an illumination lens used for the second illuminant are integrally formed (¶ 231-234+).
Re Claim 19: wherein the first illuminant and the second illuminant are arranged so that an irradiation range {herein through the range analysis circuit 102} of the first illuminant is positioned at a level lower than that of an irradiation range of the second illuminant as viewed from a user (¶ 333+).

Allowable Subject Matter
Claims 11-13 are allowed.
Claims 2-5 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach: 
Re Claim 2: the area sensor has a rectangular light-receiving surface; a position where one-sided blur occurs is confirmed for each imaging lens, the one-sided blur causing deterioration in performance in terms of a produced mage in a portion of a field of view via the imaging lens; and
the lens retainer retains the imaging lens so that the portion of the field of view causing the one-sided blur is located outside the light-receiving surface near a long side thereof;
assembling an arm movable along the optical axis to the lens retainer; sequentially measuring resolution of the area sensor, while the arm is moved in a direction along the optical axis so that the reference surfaces is brought into slidable contact with the guide surface; fixing the lens retainer, with the arm being assembled thereto, to the holder at a peak position where measured resolution is regarded to be a peak; and detaching the arm from the lens retainer. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acosta et al. (US 7,527,207) teaches triggering illumination for a data reader.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887